ORDER
Pursuant to the stated form of discipline, SCR 113(1), approved by this court in our “Order Granting Petition” dated October 8, 1980, we hereby authorize the publication, in accordance with SCR 121, of the following letter of reprimand, submitted by the State Bar of Nevada Disciplinary Board, Northern District, Robert McQuaid, Chairman:
Samuel T. Bull, Attorney at Law, 316 South Arlington Avenue, Reno, Nevada 89501
A formal complaint was instituted against you by the State Bar Association pursuant to SCR 105(2) alleging that you had procured a divorce for a client knowing that the client did not meet the residency requirements of this State. Prior to the conclusion of the formal hearing on that matter you entered a conditional plea of guilty to the charge pursuant to SCR 113.
In the conditional plea you admitted to having been grossly negligent, careless and inattentive to your obligation as an officer of the court in failing to ascertain whether your client was in fact a resident and domiciliary of the State of Nevada at the time she so testified in court during the divorce proceedings. You further admitted that although you had received information that your client had perpetrated a fraud upon the court by perjuring herself during the divorce proceedings, you failed to promptly call upon your client to rectify the same or to reveal the fraud to the court. Your conduct violates Disciplinary Rule 6-101(A)(2) and Disciplinary Rule 7-102(B)(l) of the American Bar Association Code of Professional Responsibility, incorporated into the Nevada Supreme Court Rules by SCR 203.
Your conduct has brought disgrace to an honorable profession. The legal profession owes a duty of trust and fidelity to the public which you have breached. The confidence of the public in our profession has been irreparably tainted by your actions.
Dated this 1st day of December, 1980.
*901s/Robert McQuaid, Chairman, Northern Nevada Disciplinary Board
It is so ORDERED.
Mowbray, C. J., and Thompson, Gunderson, Manou-kian, and Batjer, JJ.